ICJ_086_PassageGreatBelt_FIN_DNK_1991-07-29_ORD_01_NA_04_EN.txt. 37

SEPARATE OPINION OF JUDGE BROMS

Having joined the other Members of the Court in adopting the present
Order I want to explain the factual background to the adoption of the
Order. In doing this I do realize that at this stage any comment must relate
solely to the request for the provisional measures while the merits of the
case will only be discussed when the final decision of the Court will be
made. Needless to say the Parties at the hearing did refer to some of the
merits in order to justify their views on the provisional measures. This
turned out to be necessary in order to estimate whether the claimant had a
prima facie case.

At the time the Application for the provisional measures was made by
Finland the normal prerequisites seemed to exist for the granting of the
request. The jurisdiction of the Court did not present any problems; the
claim obviously included legal problems to be judged by the Court, and
was one which on its face had reasonable chances of succeeding. The
claimant also could prove that without provisional measures irreparable
prejudice could be caused to the right of free passage of drill ships and
oil rigs allegedly based on several international treaties and international
custom. There also seemed to be the required urgency, which has often
played a decisive role in the Court’s decision-making on applications
for provisional measures. The final construction tenders for the East
Channel Bridge have an acceptance deadline of 18 August 1991 and
there was a danger that tenders for Finnish oil rigs and drill ships would
diminish due to the fear of the potential buyers that the construction
work would be prevented in the near future due to the impossibility of
making use of the right of free passage through the Great Belt.

At the hearing the Danish Government made a statement that, accord-
ing to the schedule for construction of the East Channel Bridge, “no
physical hindrance for the passage through the Great Belt will occur
before the end of 1994” (Danish Written Observations, para. 140 (2);
Public Sitting of 2 July 1991 (morning), CR 91/11, p. 11 (Lehmann)). To this it
was added that by that time the case would have been finally decided by
the Court. Having said this the Agent for Denmark suggested that no
indication for provisional measures was required (ibid.). He went on
to explain that the construction of the East Channel Bridge will not
present any practical hindrance for the passage of mobile offshore
drilling units through the Danish Straits and the navigation may con-
tinue through the Strait as before (see para. 25 of the Order).

29
38 PASSAGE THROUGH THE GREAT BELT (SEP. OP. BROMS)

Thus according to the Agent of Denmark, there is no urgency. Another
thing changing the original situation was that later during the delibera-
tions of the case the Court decided to make the final decision of the case
expeditiously, probably during the spring of 1992 or at the latest in the fall
of 1992. When this decision is combined with the Danish assurances as to
the continuation of the right of free passage, the issue of urgency must be
seen in another light. Finnish ships, including the oil rigs and drill ships,
are now guaranteed the right of transit at least until the end of 1994 and the
Court will decide the case as expeditiously as possible — certainly before
the above date. Thus, as a result of the above explained events the material
grounds for the acceptance of the Application have changed. With these
changes the prerequisites for the adoption of the Application diminished
without any fault of the claimant. The remaining alternative was the
present Order.

The present Order confirms the above-mentioned Danish assurances
given to the Court. What is most important, however, is the provision
included in paragraph 32, whereby the Court underlines the well-estab-
lished legal norm that a State engaged in a dispute before the Court with
another State cannot improve its legal position vis-a-vis that other State by
any action taken pendente lite, and no such action “can have any effect
whatever as regards the legal situation which the Court is called upon to
define” (Legal Status of the South-Eastern Territory of Greenland,
P.C.LJ., Series A’B, No. 48, p. 287). This concerns naturally both Parties
but, taking into account the circumstances of the present case, this prin-
ciple is especially important as a guarantee to Finland against any
detrimental change which might be undertaken by the territorial power
of the Great Belt.

The Order also decides another important legal issue which was taken
up at the hearing by the counsel, Professor Bowett, speaking for the Gov-
ernment of Denmark. He suggested that in the event a restitution in kind
should prove excessively onerous for Denmark, a monetary compensa-
tion of damages would suffice as a payment to Finland, should Finland’s
claim eventually be accepted by the Court (Public Sitting of 5 July 1991,
CR 91/14, p. 45). But this is not what the claimant has been seeking. The
claimant is seeking restitution in kind. Therefore, the opinion of the Court
which denies the validity of the Danish theory is correct, and an important
interpretation.

Finally, I also regard the contents of paragraphs 33 and 34 to be most
important, especially in light of paragraph 35, where the Court welcomes
the Parties to enter into negotiations to solve their dispute. The principle
of equal treatment of the Parties has been quite correctly adopted in para-
graphs 33 and 34. Both Parties are requested to consider alternative solu-
tions to settle the dispute. With the help of their combined technical

30
39 PASSAGE THROUGH THE GREAT BELT (SEP. OP. BROMS)

expertise, the future negotiations which the Court recommends to both
Parties might turn out to be decisive in finding a mutually acceptable
solution.

I have not been able to avoid the impression that the dispute is one
which could also possibly be solved by the use of negotiations between the
two Governments. By doing this they would only be acting in the best Nor-
dic spirit of comity and co-operation to make the utmost effort to find a
solution which would satisfy both sides.

After all, the main dispute should be brought to its realistic measure-
ments. It is not easy to understand how the building of an opening to the
East Channel Bridge by means of a swing bridge, or possibly by another
technical solution, could cause more expense to Denmark than a rela-
tively small fraction of the total construction costs, which are said to be
more than 4 billion dollars. Neither should such a modification cause any
real delay to the construction work presuming that the necessary decision
is reached in the foreseeable future. As the Order of the Court itself sug-
gests negotiations to the Parties, the acceptance of negotiations can no
longer be said to lead to any loss of face on either side. To the contrary, the
Court would appreciate such an effort by the Parties. Needless to say,
even if the Parties could not solve their dispute through direct negotia-
tions, the results of such negotiations, and in particular the technical solu-
tions which may be explored, would be helpful to the Court which, for
natural reasons, is composed of legal, and not technical, representatives.

As the Court now has decided to deal expeditiously with the case this
solution is in the interest of both Parties. The uncertainty of the situation
should not be allowed to continue any longer than is absolutely necessary.
Now that the Court has adopted the above Order it is to be hoped that with
the co-operation of the two Agents the merits of the case will, indeed, be
decided at the latest by the end of 1992. That way any possible damage to
either Party would be minimized.

(Signed) Bengt BROMS.

31
